United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 13-1614
                   ___________________________

                             Chidi N. Anunka,

                  lllllllllllllllllllll Plaintiff - Appellant,

                                      v.

                            City of Burnsville,

                  lllllllllllllllllllll Defendant - Appellee.
                                  ____________

                Appeal from United States District Court
               for the District of Minnesota - Minneapolis
                              ____________

                       Submitted: October 1, 2013
                        Filed: October 16, 2013
                             [Unpublished]
                            ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.
       Chidi Anunka appeals from the district court’s1 Fed. R. Civ. P. 12(b)(6)
dismissal of his pro se complaint against the City of Burnsville. Upon careful de
novo review, see Northstar Indus., Inc. v. Merrill Lynch & Co., 576 F.3d 827, 831
(8th Cir. 2009) (standard of review), we agree with the district court that Anunka’s
complaint, liberally construed, contained a 42 U.S.C. § 1983 claim, and that this
claim was untimely under the applicable Minnesota six-year statute of limitations, see
Wallace v. Kato, 549 U.S. 384, 387-88 (2007) (state statute of limitations for
personal-injury torts applies in § 1983 actions; § 1983 action accrues when plaintiff
has complete and present cause of action); Egerdahl v. Hibbing Cmty. Coll., 72 F.3d
615, 618 n.3 (8th Cir. 1995) (in Minnesota, § 1983 claims are governed by six-year
limitations period under Minnesota’s personal-injury statute); see also Strawn v. Mo.
State Bd. Of Educ., 210 F.3d 954, 957 (8th Cir. 2000) (statute-of-limitations
determination is question of law subject to de novo review). We further agree with
the district court that Anunka failed to allege sufficient facts to support a basis for
tolling the statute of limitations. See Drobnak v. Anderson Corp., 561 F.3d 778, 786
(8th Cir. 2009) (to establish fraudulent concealment, plaintiff must plead that there
was affirmative act or statement which concealed potential cause of action, that
statement was known to be false or made in reckless disregard of its truth or falsity,
and that concealment could not have been discovered by plaintiff’s reasonable
diligence); Goellner v. Butler, 836 F.2d 426, 431 (8th Cir. 1988) (absent fraud,
ignorance of existence of cause of action does not toll statute of limitations).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Jeanne J. Graham, United States Magistrate Judge for the District of Minnesota.

                                         -2-